Citation Nr: 0926561	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1998 through May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the Veteran's claim for 
service connection for a low back disability.


FINDING OF FACT

The Veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(a), 1113, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.303, 3.304(b), 3.307, 3.309(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court of Appeals) held that VA 
is required to (1) inform a claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, (2) which the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element of the notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

The VCAA letter dated April 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter informed the Veteran that additional 
information or evidence was needed to support his claim, and 
the letter asked him to send the information or evidence to 
VA.  See Pelegrini II, 18 Vet. App. at 120-121.

In addition, the Board notes that the Veteran was given 
appropriate notice according to Dingess in the April 2006 
VCAA letter.  See Dingess v. Nicholson, 19 Vet. App. 473, 
488-489 (2006).  Because, however, the Board has concluded 
that the preponderance of evidence is against the claim for 
service connection for a low back disability, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed.  See id.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  The Veteran's service treatment records, 
private facility records, and VA medical records are all in 
the file.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.

The record reflects that the Veteran's attorney specifically 
requested that VA obtain records from the State of Kentucky 
that reportedly reflect that the Veteran obtained 
unemployment benefits immediately upon leaving the military.  
The RO subsequently sent appropriate release forms to the 
Veteran with a request that he complete and return those 
forms, which would allow the RO to obtain records from the 
State of Kentucky.  The RO also contacted the Kentucky Office 
of Unemployment by telephone in December 2008, which 
confirmed that no records could be released without the 
Veteran's authorization.  No response was ever received from 
the Veteran, and the RO once again explained in the 
Supplemental Statement of the Case in February 2009 that such 
records could not be obtained without the Veteran's 
authorization.  As the Veteran has not provided VA with 
authorization to obtain these records, the Board finds that 
the duty to assist in obtaining relevant records has been 
satisfied to the extent possible under the circumstances.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Board notes that 
the Veteran was provided with a VA examination and opinion in 
January 2007.  Before rendering his opinion, the VA examiner 
conducted a thorough examination and interview of the 
Veteran, and the VA examiner thoroughly reviewed the entire 
claims file, including all of the Veteran's service treatment 
records (STRs) and private treatment records.  The Board 
finds, therefore, the January 2007 VA examination and opinion 
sufficient upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.	Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection for certain diseases, such as arthritis, 
may also be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2008).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation. 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted where during service a congenital or developmental 
defect is subject to a superimposed injury or disease.  
VAOPGCPREC 82-90 (July 18, 1990).

The Veteran claims that he has suffered from a low back 
disability since he injured his back in 1999 in service in 
the United States Navy.

As an initial matter, the Veteran's December 1997 entrance 
examination report reflects no complaints of any back 
condition, although the report of medical history completed 
by the Veteran in conjunction with the examination reflects 
that, in 1994, at the age of 15, the Veteran was in a 
motorcycle accident and fractured both of his forearms and 
suffered a head injury.

A December 1999 service treatment record reflects that the 
Veteran was treated at a Naval hospital for complaints of 
lower back pain that he said started when he bent over in the 
shower to dry his toes and heard a "popping" sound come 
from his lower back.  The Naval hospital treatment records 
note that the Veteran reported no history of back pain.  He 
was diagnosed with a back strain and prescribed pain 
reliever, but he was not placed on restricted duty.  

An October 2001 service treatment record reflects that the 
Veteran was treated again for lower back pain that he 
reported started when he was coming out of a "modified Zebra 
hatch."  The Veteran was diagnosed with a back strain or 
sprain ("most likely from the gluteus medius and lower 
latissimus dorsi in origin").  The Veteran was prescribed 
pain reliever and instructed to ice to the area, and he was 
placed on limited duty for four days.  

The April 2002 separation examination report reflects that 
the Veteran's back was normal.  On the Veteran's April 2002 
report of medical history prepared the same day, when asked 
whether he had "recurrent back pain or any back problem," 
the Veteran selected "no."

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

An October 2005 private treatment record reflects that the 
Veteran sought treatment for lower back pain and right lower 
extremity radicular pain.  The physician recorded impressions 
of spondylosis and malalignment of the lamina at L5-S1 
"which may be congenital."  The private physician further 
opined that "a posttraumatic cause is thought to be less 
likely but cannot be excluded."  There is no indication that 
the private physician had an opportunity to review the claims 
file, including the Veteran's STRs, and no mention is made in 
the private physician's report of the two in-service back 
muscle strains.

A January 2007 VA examination report reflects that the 
Veteran complained of lower back pain radiating down his 
right leg.  The VA examiner interviewed the Veteran and 
reviewed the entire claims file, including the above service 
treatment records and the above October 2005 private 
treatment record.  He also reviewed x-rays of the Veteran's 
back taken the same day.  The VA examiner diagnosed the 
Veteran with a low back disability including mild-to-moderate 
osteoarthritis at L5-S1 and a herniated disc at L5-S1 with a 
slightly displaced ("pinched") nerve.  He noted that the x-
rays revealed mild apex left lumbar scoliosis and unilateral 
spondylosis at L5 on the right side.  He opined that the 
Veteran's low back disability was "less likely as not" 
related to service, reasoning that the Veteran was only 
treated twice in service for muscle strains or sprains and 
osteoarthritis would not be associated with a prior muscle 
sprain or strain.  He noted that the Veteran was ordered back 
to full duty after the first strain and to limited duty for 
only four days the second time.  He further reasoned that 
there was no record of treatment between the strains in 
service and the October 2005 private treatment record to 
establish chronicity or continuity of symptomatology.

The Board finds the VA examiner's opinion as to the etiology 
of the Veteran's low back disability to be the most 
persuasive evidence of record as to whether or not the 
Veteran's low back disability is related to service.  In 
rendering his January 2007 opinion, the VA examiner took into 
account his own examination and interview of the Veteran, the 
x-rays taken that same day, his review of the entire claims 
file, including all of the Veteran's STRs and private 
treatment records, and he considered the Veteran's history of 
lower back strains.  The VA examiner also noted the Veteran's 
post-service employment as a correctional officer.

The Board notes that there is no contrary medical evidence of 
record linking the Veteran's low back disability to service.  
While the private report raised the possibility of a 
"posttraumatic cause" to the asymmetry of the lamina at L5-
S1 that was observed on MRI, the examiner also specifically 
found such a cause "less likely."  Furthermore, the 
examiner did not discuss the etiology of any other aspect of 
the findings noted on the MRI, not did he make any reference 
to any back injury having been sustained during military 
service.

The Board notes that the VA examiner and the private 
physician both noted in their reports that the Veteran's low 
back disability may be, in part, congenital in nature.  As 
noted, congenital or developmental conditions are not 
personal injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  While 
service connection may be granted when a congenital defect is 
subject to a superimposed injury, as noted, the VA examiner 
found that the Veteran's current low back disability was 
unrelated to his military service.  Similarly, the private 
examiner found that a post-traumatic cause of the asymmetry 
of the lamina at L5-S1 was unlikely, and gave no indication 
that any aspect of his current lumbar spine disability was 
otherwise related to military service.

The only favorable evidence that indicates the Veteran's back 
disability is related to active military service is the 
Veteran's own statements as offered during the course of VA 
examination, and as expressed through his attorney.  Lay 
persons can provide an account of observable symptoms, such 
as in this case pain in his back during and after service, 
and, to this extent, his statements are entitled to some 
probative weight.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, even when a veteran is asserting 
continuity of symptomatology after service, there still must 
be medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA health care 
specialist considered the Veteran's reported history, and 
conducted a thorough physical examination, but was unable to 
relate any current back disability to service.  The Board 
ultimately finds the opinion of the health care specialist to 
be more probative as to the nature and etiology of his 
current disability than the Veteran's own lay assertions.

Given the competent medical opinion finding that it is less 
likely as not that the Veteran's low back disability is 
related to service, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability, and the 
benefit-of-the-doubt rule is not for application.  There is 
not an approximate balance of evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.



__________________________________  
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


